NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ETHEL M. SMITH,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent. '
2011-3127 .
Petition for review of the Merit Systems Protection
Board in case no. DC0845100323-I-}..
ON MOTION
ORDER
Ethe1 L. Sn1ith moves for a 60-day extension of time
to file her Fed. Cir. R. 15(c) statement concerning dis-
crimination and to pay the filing fee.
Upon consideration thereof
IT ls 0RDERED TH_/-irc

SMITH V. MSPB
2
The motion is granted The fee, Rule 15(c) statement,
and informal brief are due within 60 days of the date of
filing of this order.
FoR THE CoURT
 0 9  /s/ Jan Hor‘0aly
Date J an Horba1y
C1erk
cc: Ethe1 M. Smith (Ru1e 15(c), in forma pauperis and
informal brief forms enclosed)
Jeanne E. Davidson, Esq.
s21
'FII.ED
I.s.c0um' or ma
ms FEnERA’i.Peil'fef:i1sn
HAY 0 9 2011
lA|l|'I9RBA|.¥
ClElII